Citation Nr: 9934416	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  93-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for fibromyalgia, to 
include myofascial pain syndrome, manifested by bilateral hip 
and low back pain, claimed as secondary to service-connected 
knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to May 
1982.

In a May 1995 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for disability of the knees and 
entitlement to service connection for disability of the back 
and both hips to the Department of Veterans Affairs (VA) New 
York, New York Regional Office (RO) for additional 
development of the record.  A review of the record reflects 
that the requested development has been completed.  
Additionally, in a September 1998 rating decision, the RO 
granted entitlement to service connection for a left knee 
condition and for a right knee condition.  Thus, the issue of 
entitlement to service connection for disability of the back 
and both hips has now been returned to the Board for 
appellate consideration.  The Board notes that in light of 
the medical evidence presented, the issue has been reframed, 
as designated on the title page of this decision.

Following a hearing before a member of the Board in October 
1999, the veteran submitted additional evidence consisting of 
two private medical opinions.  The veteran also submitted a 
statement waiving RO consideration of this additional 
evidence.  Accordingly, the evidence has been considered by 
the Board in this decision.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In a September 1998 rating decision, the RO granted 
entitlement to service connection for a left knee condition 
and for a right knee condition.

3.  Fibromyalgia, including myofascial pain syndrome, 
manifested by low back and bilateral hip pain is related to 
the veteran's service-connected knee disabilities. 



CONCLUSION OF LAW

Fibromyalgia, including myofascial pain syndrome, manifested 
by low back and bilateral hip pain is proximately due to or 
the result of the veteran's service-connected knee 
disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect complaints of bilateral knee 
pain and notations of extreme tenderness.  The veteran also 
complained of right shoulder pain.  The veteran was placed on 
limited duty profiles in regard to his right shoulder and 
knees.  

Upon VA examination dated in June 1982, the veteran 
complained of pain, discomfort, and weakness in his knees.  
Upon physical examination, the examiner noted no neurological 
disorder was found.  The examiner noted the veteran was able 
to flex both knees normally.  A radiology report of the knees 
revealed normal findings.  

A statement from the veteran's father dated in September 1982 
reflects that he noticed the veteran was limping and favoring 
his left leg in May 1982.  The veteran's father also stated 
that he noticed the veteran's left leg was less muscular and 
not as well toned as it was when he entered the service.  The 
veteran's father noted that the veteran was also suffering 
from pain in hips and low back.

Private clinical records dated from March 1985 to September 
1985 reflect treatment for hip, back, and knee pain.

Private clinical records dated from March 1985 to February 
1986 reflect treatment for chronic pain and problems with the 
left knee.  Diagnoses of chondromalacia of the patella, 
chronic medial collateral ligament sprain, and quadriceps 
atrophy were noted.  The records also note the veteran was 
involved in a motor vehicle accident in November 1984 with 
subsequent pain in the right shoulder area.  

A June 1985 statement from a private physician reflects that 
the veteran was examined prior to September 1981 and found to 
have no problems or irregularities of any kind with his knees 
or hips.  

A statement from a chiropractor dated in February 1986 
reflects a diagnosis of enthesopathy of the left knee and 
fibular and tibial collateral ligament bursitis with 
tendonitis and a possible medial meniscus tear.  

An April 1986 statement from D. C., an associate of the 
veteran, states that he noticed a definite condition of 
weakness and injury to the veteran's leg and knee after he 
returned from military service.  D.C. further states that the 
veteran regularly limped after he returned from service and 
was unable to participate in track.  

Private chiropractic clinical records dated from September 
1987 to November 1987 reflect treatment for pain in the back, 
hips, and knees.  

A private chiropractic statement dated in January 1988 
reflects treatment was rendered to stabilize the veteran's 
complaints of upper and lower back pain.  The veteran was 
also treated for bilateral knee pain.  

A statement from a private medical physician dated in 
February 1988 reflects that the veteran was suffering from a 
significant condition affecting his patellofemoral joint.  

At his March 1988 hearing before a member of the Board, the 
veteran testified to problems with both knees during service.  
(Transcript, page 4).  The veteran stated the pain was much 
worse on the left than the right.  (Transcript, page 6).  The 
veteran also reported experiencing problems with his hips and 
back after his discharge from service.  (Transcript, pages 
10, 17).

Upon VA examination dated in June 1988, the examiner noted no 
orthopedic condition was found in the left knee.  A radiology 
report reflects findings of no fracture, dislocation, or 
other osseous abnormality.  

A statement from a private chiropractor dated in February 
1990 reflects that the veteran complained of bilateral knee 
pain, low back pain with radiation into his groin, and right 
hip pain.  A diagnosis of chronic moderate lumbosacral 
sprain/strain syndrome secondary to bilateral knee sprain was 
noted.  The chiropractor opined that the veteran's lower back 
and hip pain were directly attributable to the instability 
resulting from his knee disorder.  

A disability determination report prepared by a private 
physician in February 1990 reflects complaints of bilateral 
knee pain and severe pain in the hips and low back when 
sitting.  Upon physical examination, full rotational range of 
motion of the hips bilaterally caused hip and low back pain, 
particularly on the left.  Severe bilateral paraspinal spasm 
beginning at T8 and extending to the sacrum was also noted.  
An impression of bilateral internal derangement of the knees 
which resulted in a myofascial pain syndrome affecting the 
veteran's lower back was noted.  The physician noted the 
veteran also had lumbosacral pain which radiated into his 
hips.  The physician noted that there was a medical basis for 
this problem as lack of full knee extension caused abnormal 
stresses in the lower extremities which eventually would 
result in a low back pain syndrome.  

Records from the Social Security Administration dated in 
April 1990 reflect the veteran was awarded disability 
benefits commencing June 13, 1987.  The Social Security 
Administration found that the medical evidence established 
that the veteran had severe patellofemoral chondrosis 
bilaterally and a myofascial pain syndrome affecting his back 
and hips.  

A statement from a private chiropractor dated in June 1993 
reflects an opinion that the veteran's lower back and hip 
pain were directly attributable to the instability resulting 
from his knee disorder.  

At his November 1993 hearing before a member of the Board, 
the veteran testified that he began to notice a problem with 
his left hip in 1983 and he became aware of a slowly 
progressing problem in that area in 1985.  The veteran stated 
that he did not recall experiencing back or hip problems 
during service.  (Transcript, page 11).  

A disability determination report dated in December 1993 
reflects an impression of bilateral internal derangement of 
the knees with either a severe myofascial pain syndrome 
affecting the lower back or lumbosacral radiculopathies and 
disk disease.  Magnetic resonance imaging testing was noted 
as necessary.

A June 1995 statement from the veteran's uncle dated in June 
1995 reflects that the veteran walked rigidly and 
apprehensively in May 1982.  The veteran's uncle stated that 
both of the veteran's legs looked smaller and less developed 
than they had and his left thigh appeared twisted inward in 
comparison with the right thigh.  He also stated the veteran 
developed hip and back problems which made him very 
uncomfortable. 

An October 1995 statement from a private physician reflects 
the veteran complained of chronic low back pain, bilateral 
hip pain, and bilateral knee pain.  The physician opined that 
the veteran's symptoms were most consistent with bilateral 
patello-femoral tracking dysfunction/chondromalacia patella 
with knee pain, low back pain, bilateral hip pain, and 
deconditioning.  The physician further opined that the 
symptoms of low back pain and bilateral hip pain were most 
likely due to a chronic abnormal gait pattern secondary to 
the knee pain and the symptoms had worsened over the years 
due to the developing deconditioning the veteran had 
experienced because of the lack of physical activity due to 
pain.  

A statement from the veteran's sister dated in December 1995 
reflects that he veteran was limping and having problems 
climbing and descending stairs after he was discharged from 
military service.  She also reported observing redness just 
above the kneecaps and a loss of muscle tone in the veteran's 
left thigh.  The veteran's sister stated that his hips and 
back began to bother him in the mid 1980's and he had to stop 
working due to pain in 1987.  

A statement from a private chiropractor dated in January 1996 
reflects an opinion that the veteran received a sprain injury 
to the left patella, patellar instability with progressive 
arthritic degeneration and associated with myospasm of the 
left thigh and pelvic extensor musculature.  The chiropractor 
further opined that this had contributed to subluxation and 
ligamentous damage of the lumbosacral motor unit and 
myofascitis and nerve root irritation accompanied these 
injuries.  

Upon VA examination of the joints dated in July 1997, 
diagnoses of a left knee injury with tendonitis, bilateral 
chondromalacia patellae, bilateral medial collateral strain, 
and hip pain.  The examiner noted that exact evaluation of 
the hips was incomplete due to poor cooperation and excessive 
pain.  

Upon VA spinal examination dated in July 1997, the examiner 
noted the veteran showed sensitivity to pain.  Tenderness at 
L4 to S1, the sacral iliac joint bilaterally and the iliac 
crest was noted.  Trigger points bilaterally over the 
parathoracic and paralumbar muscles bilaterally, buttocks, 
greater trochanter area, and medial aspect of the knees 
bilaterally, indicating fibromyalgia syndrome, were noted.  
Diagnoses of chronic low back pain, chronic fibromyalgia 
syndrome with multiple trigger points, and mild narrowing of 
neural foramina at L4-5 and L5-S1 were noted.  The examiner 
opined that a causal relationship between chronic 
fibromyalgia syndrome manifested by low back pain and a 
chronic knee condition could not be determined.  

In a September 1998 rating decision, the RO granted 
entitlement to service connection for a left knee condition 
and a right knee condition, each evaluated as 10 percent 
disabling, effective July 22, 1991.  

A private medical report dated in April 1999 reflects that 
the veteran complained of variable and intermittent symptoms 
of numbness, tingling, and paresthesias in the low back and 
buttock as well as the legs and hips.  The examiner noted 
that a voluminous with records dating back to 1981 had been 
reviewed.  Following physical examination, the physician 
opined that the veteran had fibromyalgia as well as severe 
diffuse myofascial pain syndrome with significant 
deconditioning and diffuse atrophy as evidenced in the 
proximal portion of both lower extremities.  

The physician further opined that it was conceivable that the 
veteran's original knee injury involved not only the knees, 
but also the hamstring, hip, gluteal area and sacroiliac 
joints.  The physician also stated it was quite conceivable 
that over time and left unmanaged and untreated, the veteran 
would continue to progress and develop a much more 
significant diffuse pain syndrome such as he currently 
manifested.  Finally, the physician noted that in addition to 
carrying a diagnosis of fibromyalgia and severe myofascial 
pain syndrome, the veteran also had a diagnosis of bilateral 
chondromalacia patellae.  

A private neurological evaluation dated in June 1999 reflects 
that three inches of records were reviewed.  The physician 
noted that active trigger points were found bilaterally below 
the rib cage.  The physician opined that the 1998 VA 
physician had confused chronic fibromyalgia syndrome and 
chronic myofascial pain syndrome.  The examiner noted that 
myofascial pain syndrome is associated with myofascial 
trigger points which are manifested clinically by taut bands 
on which are situated very tender zones that, when 
stimulated, reproduce the person's pain and are associated 
with restriction in range of motion.  The examiner opined 
that this was the situation with the veteran.  It was noted 
that the veteran had trigger points in the gluteus medius, 
gluteus maximus and gluteus minimus muscles, the adductor 
muscles, the vastus medialis, and the psoas muscle.  

The examiner further opined that it was certainly reasonable 
to consider that the muscular component of pain in the low 
back and hips had occurred on a myofascial basis secondarily 
to chronic knee pain and knee dysfunction with altered gait 
and altered stance.  In summary, the examiner opined that the 
veteran had a biomechanical and soft-tissue basis for low 
back and hip pain, that they have their basis in a 
combination of myofascial pain syndrome and pelvic 
dysfunction.  The examiner further opined that chronic knee 
dysfunction in the form of chondromalacia and patella-femoral 
syndrome certainly play a role, if they are not the sole 
cause, in the development of the veteran's hip and low back 
pain.  Diagnoses of myofascial pain syndrome of the lower 
body, kyphoscoliosis, pelvic dysfunction with posterior 
rotation of the right ilium, and patello-femoral syndrome and 
chondromalacia were noted.  

At his October 1999 hearing before a member of the Board, the 
veteran reiterated his knee, back, and hip problems.  The 
veteran testified that he did not complain of back pain or 
hip pain during service, but he did recall experiencing hip 
discomfort and tightness in his back.  (Transcript, page 15).  
The veteran also testified that he had experienced problems 
with his hip and back on a more or less persistent basis 
since he left military service.  (Transcript, page 16).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on it own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a well-grounded claim has not been presented, 
the veteran's appeal fails as to that claim, and VA is under 
no duty to assist him in any further development of that 
claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. at 
81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of the incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) supported by lay or 
medical evidence; and of a nexus between the in-service (or 
service-connected) injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

The Board finds that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. §  5107 in that he has 
presented a claim that is plausible.  The Board further finds 
that the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a).

Following a careful review of the evidence of record, the 
Board concludes that service connection for fibromyalgia, to 
include myofascial pain syndrome, manifested by low back and 
bilateral hip pain as secondary to service-connected knee 
disabilities is warranted.  The veteran's claim is supported 
by the February 1990 disability determination report, an 
October 1995 private physician statement, the December 1993 
disability determination report, the April 1999 private 
medical report and the June 1999 private neurological 
evaluation, all of which reflect a causal connection, or 
nexus, between the veteran's back and hip disabilities and 
his service-connected knee disabilities. 

The Board is cognizant of the July 1997 VA examination report 
in which the examiner opined that a causal relationship 
between chronic fibromyalgia syndrome manifested by low back 
pain and a chronic knee condition could not be determined.  
However, in light of the multiple aforementioned reports 
reflecting a causal connection, the Board concludes that the 
preponderance of the evidence clearly supports the veteran's 
claim of entitlement to service connection for fibromyalgia, 
to include myofascial pain syndrome, manifested by low back 
and bilateral hip pain as secondary to service-connected knee 
disabilities.



ORDER

Service connection for fibromyalgia, to include myofascial 
pain syndrome, manifested by low back and bilateral hip pain 
secondary to service-connected knee disabilities is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

